February 23, 2015

                        CAUSE NO.         00553-
                                    03-14-0053-CV

Steven Paul Wilson,                  §       IN THE COURT OF APPEALS

           Appellant,                §
v.                                   |      THIRD DISTRICT OF TEXAS
                                     o
                                     c


Charles C. Dorbandt,                 |
           Appellee.                 §      AUSTIN DIVISION
                                     §
         APPELLANT'S REPLY BRIEF AND MEMORANDUM IN SUPPORT



        COMES NOW, Appellant, Steven Paul Wilson, in reply to
Appellee's Memorandum in Answer to Appellant's Brief. As not
to be overly redundant Appellant will keep his reply to a bare
minimum. For the following reasons Appellee's memorandum is
not persuasive:

        1) Appellee's brief was due January 9, 2015 and Appellee
as put forth no reason for his brief being 31 days late. Thus,
no reasonable cause       exists for Appellee's tardiness and this

appeal should be decided on Appellant's Brief alone. Notwith
standing:

        2) Appellee continues with his general denials. Appellee's
"No Evidence" Summary Judgement Motion failed to specifically
state the elements for which there is no evidence, and therefore
the summary judgement cannot stand;
        3) Statute of Limitations:

         a. Appellant in his cause of action specifically pled fraud-
ulant       concealment up to and including August 26, 2013 well
within the 2 year statute of limitation for mal practice. Appellee
failed to negate the allegation and conclusively establish the bar.
Statute of limitations does not bar this action;                ^RECEIVEdN
                                                                        FEB 2 3 2015
                                    1.
                                                                     THIRD COURT OF APPEA" S
                                                                 \      JEFFREYD.ir.1F V
         b. Appellant in his cause of action specifically plead
that the defamation, and slander/libel arose from Appellee's
perjured .testimony at the evidentiary hearing held on August 26,
2013 and thus well within the 1 year statute of limitations for
this type of cause of action. Whether Appellee purjured himself
is a fact question to be decided by the jury. Statute of limitations
does not bar this cause of actioni

     4) Appellee can take no comfort in district court's adverse-
ruling on Appellant's 11.07 in that:

         a. Appellee was not a party to that action;

         b. The habeas is ongoing, Wilson v. Stephens, Case No. A-

14-CA-382'.-3-LY, United States District Court for Western District
of Texas. And;

         c. The state court's judgement hinged on Appellee's pur
jured testimony.
     5) Appellant was not afforded "adequate time" for discovery And;
         a. The district court failed to rule on any of Appellant's
pending discovery motions;

         b. Non-parties,State's Attorney Martin Placke and Lee
County Sheriff Rodney E. Myers,failed to comply to subpoenas seeking
specific discovery in their respective possession that establishes

actual      instances of perjury by Appellee at the evidentiary hearing
of August    26, 2013. And;

         c. That these and other discovery issues are currently
before this Honorable Court, In re Steven Paul Wilson, No.            .
(Writ of Mandamus addressing discovery issues).



                               2.
    6) Appellant was not given actual notice to the summary
judgement hearing. An unsigned, by the district court, notice
produced by Appellee does not suffice.
     7) That the district court failed to give Appellant an

opportunity to amend his pleadings if the court found the same
to be deficient.

                            IN CONSLUSION

     Appellant gives this HOnorable Court numerous ground in which
the Court can vacate the improperly entered no evidence summary
judgement, and Appellant would respectfully request that the Court
address each and every one so as to preclude readdressing the same
issues at a latter date. The summary judgement should be vacated
and the case remanded with instructions.

     WHEREFORE, Appellant would pray that the relief requested
herein be GRANTED.

Respectfully suomit
             submitted,

Steven Wilson 1638937

                        CERTIFICATE OF SERVICE

     I. Appellant, Steven Paul Wilson do hereby certify that I
have this day, the / '(^^ day of February, 2015 mailed a copy of
the foregoing Reply Brief and Memorandum to the following:
Charles C.   Dorbandt
Attorney at Law
7000 N. Mopac Expwy
Suite 200
Austin, TX 78731



Steven Wilson 1638937
Polunksy Unit
3872 FM 350 South
Livingston, TX 77351

                                3.
                        February 17, 2015

Dear Clerk,
Earlier last month I filed a writ of mandamus   in relation to

this case, In re Steven Paul Wilson, No.             . I do not
no the case number. When I mailed in I requested a file-stamped
copy, but heard nothing back. Being incarcerated, and having
opnly access to a typewriter, this would be my only way to have
an orignial copy and the case no. If possible, I'd still like
to have a copy of the mandamus I filed. For your convenience
I've enclosed a SASE. If not possible, please at send me the case
number so I'll now that the Writ was received. Thanks.

Sincerely,


Steve1 Wilson 1638937
Polunsky Unit
3872 FM 350 South
Livingston, TX 77351


PS: Also, a filed-stamped copy of the enclosed. Thanks, again




                                                    /RECEIVED^
                                                         FEB 2 3 2015
                                                     THIRD COURT OF APPEALS /
                                                     y    JEFFREY C KV^.X
Steve Wilson 1638937
                                     NORTH HOUSTON TX :
polunsky Unit
3872 FM 350 South
Livingston, TX 77351                      *9 i~E:S eSCvlS Pfcl "9 i




                       Clerk of   the Court
                       Court of Appeals
                       Third District
                       PO Box 12547
                       Austin,-TX 78711-2547




                                          i|ll}«|i».mi,}t|l>).)f^|i)iii,}|},I|,,,infl>||>|>,.||||,